Title: To Benjamin Franklin from Baynton and Wharton, 3 November 1764
From: Baynton and Wharton
To: Franklin, Benjamin


Sir
Philadelphia, Novemr, 3d 1764.
The Tracts of Land, Which We mention’d to You, last Spring, are situated as follows.

One of Them, “is on the East side of Lake Champlaine and on the North side of the River Messesque, including Twenty Thousand Acres.”
The Other Tract “is situated on the North side of the Bay of Chaleur adjoining the Bay, including the same Quantity, as the above.”
The Gentleman who gives us, the above Information, says, in his Letter of the 11th. of March Last that “the first mention’d Tract, lies in a rich fine Country, is of a good Soil, full of excellent Timber, such as White Oak, Walnut, Chesnut, Pine &c. is Situated on the Lake (Champlaine) and convenient for transporting any thing, to Quebec.”
With respect to the last described Tract, He writes us, That, “This is the best Cod Fishery in this Government. The Land is tolerably good, The Timber the same, But not comparable, to the former. The sooner You Petition their Lordships, the Better, as every Thing of this Kind, That is Valuable, will be taken up. Pray do not neglect the First Opportunity, in sending Your Petition Home, As you may depend, it will be of the greatest Importance.”
The foregoing is the Description, We have of those two Parcels of Land; Wherefore, We apprehend if Mr. Jackson, has not apply’d For Them, You will think with us, That the sooner You do it, the more probable, it is, You will Succeed. With Sincere Respect We are Sir, Your very Obedient humble Servants
Baynton & Wharton
To Benjamin Franklin Esqre.
